PER CURIAM.
Lisa Kemp, the wife, appeals from a non-final order granting immediate monetary relief to her and Ian Kemp, the husband, in a pending action for dissolution of marriage. We reverse and remand for reconsideration of the wife’s motion for temporary attorney’s fees.
After a hearing on the wife’s motion for temporary attorney’s fees, at which she requested approximately $25,000 in past-due fees and $43,000 in prospective fees, the court issued an order finding that the husband lacks the ability to pay the wife’s attorney’s fees and directing that each party receive $25,000 from marital bank accounts that were previously inaccessible due to a court order. The court acknowledged that it lacked authority to order an interim partial equitable distribution because the statutory requirements for such an order were not met. However, the court also did not award attorney’s fees to the wife and provided monetary support to the husband when no request for such relief was properly before it. It ordered that both parties’ fees be paid from a marital account without indicating any intent to reallocate this money at a final hearing. Therefore, despite its intent not to do so, the court effectively made an interim equitable distribution and denied the wife’s motion for attorney’s fees. Because an interim partial equitable distribution may not be ordered in the absence of a verified motion requesting such a distribution, we reverse and remand for reconsideration of the wife’s motion for temporary attorney’s fees. § 61.075(5), Fla. Stat. (2014); Austin v. Austin, 120 So.3d 669, 675 (Fla. 1st DCA 2013).
REVERSED and REMANDED.
THOMAS, WETHERELL, and RAY, JJ., concur.